                                                                                            u



1
                                                                 FILED
2                                                      CLERK U.S. DISTRiG"rC

3                                                            MAY 192021
4                                                     C RAL DISTRICT OF CAL
                                                      BY




                             UNITED STATES DISTRICT COURT

                            CENTRAI~ DISTRICT OF CALIFORNIA



    UNITED STATES OF AMERICA,                   Case No.. CR qQ - 02n1- SVI/~/

                       Plaintiff,

             vs.                                ORDER OF DETENTION AFTER HEARING
                                                  [Fed. R. Crim. P. 32.1(a)(6);
                                                   18 U.S.C. ~ 3143(a)]


                       Defendant




           The defendant having been arrested in this District pursuant to

    a    warrant   issued   by   the   United   States    District       Court        for   the

    C~~ p,S+ ~~~~~7~'rn ~Q          for alleged violation(s) of the terms and

    conditions of      is/her [probation] ~s         rvised release             and

           The Court having conducted a          detention hearing pursuant                  to

    Federal Rule of Criminal Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a),

           The Court finds that:

    A.    (v~ The defendant has not met            /her burden of establishing by

           clear and convincing evidence that/she is not likely to flee

           if released under 18 U.S.C. § 3142(b) or (c).                This finding is

           based on Q 1~ SC6Y1dP~ s~~"Lt.S ~ ~Ll 1~ IA.YL. ~U (~P(N i          PVI~ V~.15 f'd I
1            p~ v0u~1n ~s vio ~ a'~~Yts

2

3

4        an /or

    B.   (~Q     The defendant has not met ii /her burden of establishing by

         clear and convincing evidence that              she is not likely to pose

         a danger to the safety of any other person or the community if

         released under 18 U.S.C. § 3142(b) or (c).           This finding is based

         on: ~ P~I/If~~y   CXj✓Y1 i✓ld~   V N3~ ~ ~ ~(Dr ~/'1 O ~ Q~T~3YL.f~   V~O~I^~

         ~orwic~h~.s s i✓► c~ r~(~.se~ p ~o r ~/ib(.¢~n c..~ ow,d ~s-~
         a-~ vv~.Q,naris



         IT THEREFORE IS ORDERED that the defendant be detained pending

    the further revocation proceedings.



    Dated:        ~   ~    ~~
                                                  EAN ROSENBLUTH
                                                 U.S. MAGISTRATE JUDGE




                                             2
